NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ANDRE SAS,                                    )
                                              )
             Appellant,                       )
                                              )
v.                                            )          Case No. 2D14-1003
                                              )
FEDERAL NATIONAL MORTGAGE                     )
ASSOCIATION,                                  )
                                              )
             Appellee.                        )
                                              )

Opinion filed June 10, 2015.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

H. Daniel McKillop and Jeremy J. Taylor of
McKillop Law Firm, Sarasota, for Appellant.

Kimberly N. Hopkins and Ronald M. Gache
of Shapiro, Fishman & Gache, LLP, Tampa,
for Appellee.


SLEET, Judge.

             Andre Sas appeals the order granting a new trial on the issue of the

amount of debt owed to Federal National Mortgage Association (Fannie Mae) by Sas.

We affirm the order on appeal but write to address the application of WAMCO XXVIII,

Ltd. v. Integrated Electronic Environments, Inc., 903 So. 2d 230 (Fla. 2d DCA 2005), to
the present case.

              In Sas v. Federal National Mortgage Ass'n, 112 So. 3d 778, 779 (Fla. 2d

DCA 2013), we explained that it was error for the trial court to admit the testimony of

Fannie Mae's records custodian about the contents of its records without admitting any

of those business records. We affirmed the final judgment of foreclosure but reversed

and remanded "for further proceedings to properly establish the amounts allegedly due

and owing." Id. at 780. On remand, the trial court held a hearing on the issue of

damages, and Fannie Mae submitted the testimony of another records custodian, a

"foreclosure litigation corporate officer" with Seterus, Inc., which had been Fannie Mae's

mortgage loan servicer for Sas's loan since August 1, 2010.

              At the hearing, Seterus's custodian testified that he was familiar with

Seterus's business practices in making and maintaining business records, Fannie Mae's

record-keeping requirements for mortgage loan servicers, and the servicer industry's

general practices in making and maintaining business records. He explained that

Chase Home Finance, LLC, was the prior servicer on Sas's mortgage, that Chase was

bound by the same requirements in maintaining mortgage loan records as Seterus

because they were both servicers for Fannie Mae, and that Seterus's loan boarding

department thoroughly reviewed Chase's records at the time of transfer for any

discrepancies. Seterus's custodian was familiar with the verification procedures used

by the loan boarding department and stated that it audited Chase's records and found

no discrepancies at the time Sas's mortgage was transferred. He further explained that

had the loan boarding department found any discrepancies, the loan would have been

resubmitted to Chase for repurchase; he confirmed that the loan was never resubmitted




                                           -2-
to Chase and that the Chase payment history was part of what was audited at the time

Seterus acquired the loan. Seterus's custodian testified that once Seterus began

servicing the loan, the payment history was updated as Seterus received payments on

the loan by a person with knowledge and that Seterus regularly maintained such

records in the course of its regularly conducted business.

              Sas objected to the custodian's testimony and argued that Fannie Mae

failed to lay the predicate for admission of Sas's payment history under section

90.803(6), Florida Statutes (2014), because the custodian had no personal knowledge

of Chase's record-keeping practices. 1 The trial court agreed; it ultimately granted Sas's

motion for directed verdict 2 after Fannie Mae was unable to present any evidence

through the records custodian of the amounts due and owing on the mortgage. Fannie

Mae sought a new trial on damages, arguing that it was error for the trial court to

exclude the payment history in light of this court's holding in WAMCO, 903 So. 2d at

233. The trial court agreed and granted a new trial on the issue of damages only. The

trial court correctly exercised its discretion in granting a new trial and in its application of

WAMCO because Seterus's custodian established the proper predicate for the

admission of the payment history.

              On appeal, Sas first contends that the trial court erred in applying

WAMCO. We do not agree. The trial court correctly found that the WAMCO decision is


              1It is worth noting that Sas did not challenge the trustworthiness or
reliability of Chase's records on appeal or in the circuit court.
              2Ina nonjury trial, a motion for directed verdict is treated as a motion for
involuntary dismissal under Florida Rule of Civil Procedure 1.420(b). See Thompson v.
Fla. Cemeteries, Inc., 866 So. 2d 767, 769 (Fla. 2d DCA 2004).



                                              -3-
directly on point. In WAMCO, this court held that the loan payment histories of a prior

servicer are admissible under section 90.803(6) when they are relied on by a successor

servicer who establishes that it independently verified the accuracy of the payment

histories and its verification procedures demonstrate that the records are trustworthy.
903 So. 2d at 233; see also Bank of N.Y. v. Calloway, 157 So. 3d 1064 (Fla. 4th DCA

2015). At trial, the successor servicer, WAMCO, presented the testimony of its records

custodian who explained that he was familiar with the record-keeping procedures at

WAMCO, that WAMCO relied on the payment history it received from the prior servicer,

that he was generally familiar with the accounting practices at banks, and that WAMCO

verified the accuracy of the files at the time it purchased the loans by going through the

files, checking for "anything that seems out of line," looking at the payment histories,

and then making contact with the customer. 903 So. 2d at 232-33. On appeal, this

court held that the testimony of WAMCO's records custodian and the loan payment

histories admitted through him were sufficient to prove the amount of the outstanding

loans. Id. at 233. There is no requirement that the records custodian have personal

knowledge of the manner in which the prior servicer maintained and created its

business records. See id. at 233 (noting that the records custodian lacked personal

knowledge as to who at the successor servicer input the loan information, but that the

business records were properly admitted into evidence); see also Calloway, 157 So. 3d

at 1073; Glarum v. LaSalle Bank Nat'l Ass'n, 83 So. 3d 780, 782 n.2 (Fla. 4th DCA

2011).

              Sas also contends that this court's decision in WAMCO is in conflict with

the First and Fourth Districts' decisions in Holt v. Calchas, LLC, 155 So. 3d 499 (Fla. 4th




                                            -4-
DCA 2015); Burdeshaw v. Bank of New York Mellon, 148 So. 3d 819 (Fla. 1st DCA

2014); and Hunter v. Aurora Loan Services, LLC, 137 So. 3d 570 (Fla. 1st DCA 2014),

review denied, 157 So. 3d 1040 (Fla. 2014). However, these three cases are

distinguishable. In each case, the servicer's records custodian failed to testify that the

successor servicer of the loan independently verified the accuracy of the payment

histories received from the prior servicer or to detail the procedures used for such

verification. See Holt, 155 So. 3d at 504; Burdeshaw, 148 So. 3d at 826; Hunter, 137
So. 3d at 573. Here, Seterus's records custodian's testimony satisfied the requirements

of section 90.803(6) and also established that Seterus independently verified the

accuracy of the records it received from Chase using Seterus's verification procedures.

As such, the loan payment history was admissible under the business records exception

to the hearsay rule. We therefore affirm the order setting a new trial on the issue of

damages.

              Affirmed.



ALTENBERND and SALARIO, JJ., Concur.




                                            -5-